UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2013 Date of reporting period:November 30, 2013 Item 1. Reports to Stockholders. Annual Report November 30, 2013 Investment Adviser Gerstein, Fisher & Associates, Inc. 565 Fifth Avenue, 27th Floor New York, New York10017 Phone: 800-473-1155 www.gersteinfisherfunds.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 7 INVESTMENT HIGHLIGHTS 9 SCHEDULES OF INVESTMENTS 15 STATEMENT OF ASSETS AND LIABILITIES 38 STATEMENT OF OPERATIONS 40 STATEMENTS OF CHANGES IN NET ASSETS 42 FINANCIAL HIGHLIGHTS 46 NOTES TO FINANCIAL STATEMENTS 50 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 61 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 62 NOTICE OF PRIVACY POLICY & PRACTICES 66 ADDITIONAL INFORMATION 67 Gerstein Fisher Funds Dear Fellow Shareholders, First and foremost, thank you for investing with Gerstein Fisher. Our Multi-Factor® approach offers a highly disciplined equity investment strategythat seeks long-term returns in excess of traditional benchmarks, while attempting to reduce the risk of significant underperformance relative to those benchmarks.The process is objective, research-based, repeatable, and validated by a 20 year track record of the firm managing assets for investors. Gerstein Fisher’s Multi-Factor® models are designed to bring clarity and transparency to the investment process and create distinct offerings in asset classes where we believe we can add value for the investor. Our approach is driven by the understanding that a portfolio’s expected return is shaped by its exposure to various risk factors. This rationale – that sources of risk fuel equity returns – determines what we focus on when designing and implementing our investment strategies. We believe that while markets are mostly efficient, pricing in all available information, investors are human – in other words, they are subject to emotional and cognitive biases. Gerstein Fisher’s approach quantifies and seeks to capitalize on common investor behavioral biases as a core element of our portfolio strategy. Rather than attempting to outsmart the market through individual security selection, we build well diversified portfolios with tilts toward risk and behavioral factors that historically have rewarded investors in the form of excess returns over the broader market. In other words, we are taking risk where we expect our shareholders to be compensated for it. Examples of portfolio tilts the Gerstein Fisher Funds employ include, but are not limited to: size (premium for being in smaller vs. larger company stocks), price (premium for being in value vs. growth stocks), and momentum (premium for being in stocks with positive recent price momentum). At the same time, we seek to minimize active risk relative to the benchmark by controlling the Funds’ exposures to undesired, unrewarded risk factors, or to company- or industry-specific risks. Our strategy’s core goal is to avoid, as much as possible, taking risk where we do not expect our shareholders to be compensated for it, and carefully managing and understanding the risks that we do take. Portfolio Reviews Gerstein Fisher Multi-Factor® Growth Equity Fund (GFMGX) US markets enjoyed robust gains during the 2013 fiscal year, driven by slow but steady economic growth, low inflation, continued monetary stimulus, and improving labor markets. Benefiting from the broad stock market rally, the Gerstein Fisher Multi-Factor® Growth Equity Fund (the “Fund”) returned 33.98% for the 12 months ended November 30, 2013, beating the Russell 3000 Growth Index, which returned 30.83% in the same period. The Fund’s outperformance relative to the Russell 3000 Growth Index was due primarily to higher exposure to certain strategic risk factors targeted by our Multi-Factor® strategy.Performance attribution during the 12-month period reveals that higher exposure to more value-oriented stocks resulted in a positive contribution of 1.3% over the benchmark. Similarly, the Fund’s exposure to smaller stocks resulted in a positive contribution of 1.2%, while the Fund’s tilt to higher-momentum securities added 0.3% relative to the Russell 3000 Growth Index for a smaller, but still meaningful benefit to the year’s returns. The Fund’s core mandate remains to control for undesired exposures while constructing the portfolio to consist of higher-momentum, more value-oriented, and smaller securities within the Russell 3000 Growth Index universe.As a result, industry and sector weightings within the portfolio were held as close to the benchmark as possible after 3 targeted risk factor tilts, including the three mentioned above, were implemented. Any industry and sector over- or underweights are primarily driven by these underlying factor exposures, and no individual holding constituted more than 5% of the total portfolio. Since its inception in December 2009, we have been pleased that the Fund has performed in line with our expectations. The Fund is designed to be an all-cap US growth equity portfolio with additional exposures to targeted, systematic risk factors that include small companies, value, and momentum, while seeking to avoid non-systematic risks such as industry or company overexposures. Because our process is based on a scientifically grounded approach, we believe that the Gerstein Fisher Multi-Factor® Growth Equity Fund should continue to be well positioned to deliver a positive investment experience in the US growth equity space, as well as providing exposure to often overlooked factors within the domestic growth universe. Gerstein Fisher Multi-Factor® International Growth Equity Fund (GFIGX) Despite being overshadowed by a major bull market in the US, developed world stock markets managed to post robust gains this fiscal year on the back of stronger growth in Japan and the prospects of economic recovery in the eurozone. With strong equity gains worldwide, the Gerstein Fisher Multi-Factor® International Growth Equity Fund (the “Fund”) returned 30.65% for the 12 months ended November 30, 2013, outperforming the MSCI EAFE Growth Index, which rose 23.45% during the same period. The Fund’s outperformance relative to the MSCI EAFE Growth Index was due primarily to higher exposure to certain risk factors targeted by our Multi-Factor® strategy. Performance attribution during the 12-month period reveals that higher exposure to more value-oriented stocks resulted in a positive contribution of 1.7% relative to the benchmark. Additionally, the Fund’s exposure to smaller stocks added 0.6%, while higher-momentum securities performed exceptionally well and contributed 2.2% relative to the MSCI EAFE Growth Index. While dispersion from the benchmark due to currency and country weightings occurred during the fiscal year, these differences in return essentially cancelled themselves out across the full 12-month period. Portfolio industry and sector weightings were held as close to the benchmark as possible after the targeted risk factor tilts were implemented. This is a direct consequence of controlling for undesired exposures while constructing the portfolio to consist of higher-momentum, more value-oriented, and smaller securities within the MSCI EAFE Growth Index universe.Any industry and sector over- or underweights are driven by these underlying factor exposures, and no individual holding constituted more than 5% of the total portfolio. In addition to the risk factor tilts, another source of deviation of the portfolio from the index is due to strategic choices made to country weightings which typically limit any single country’s exposure within the portfolio to approximately 10% of the Fund. This is designed to redistribute the portfolio from the larger countries in the index and to provide more exposure to smaller countries. Since the Fund’s inception in January 2012, we have been pleased that the Fund has performed in line with our expectations. The Fund is designed to be a large-cap developed market growth equity portfolio with additional exposures to targeted, systematic risk factors that include small companies, value and momentum, while seeking to avoid non-systematic risks such as industry or company overexposures. Because our process is based on a scientifically grounded approach, we believe that the Gerstein Fisher Multi-Factor® International Growth Equity Fund should be well positioned to deliver a positive investment experience in the international developed growth equity space, as well as to provide exposure to often overlooked factors within the growth universe. 4 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund (GFMRX) 2013 was a challenging year for global real estate, with both US and international real estate securities declining from the second quarter amid concerns about the sustainability of continued recovery for property valuations and the potential for rising interest rates. Performing in line with the returns of the asset class generally, the Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund (the “Fund”) returned -9.60% for the seven months ended November 30, 2013, slightly underperforming the Dow Jones Global Select Real Estate Securities Index, which returned -9.17% during the same period. The Fund’s performance relative to the Dow Jones Global Select Real Estate Securities Index was due in large part to higher exposure to certain risk factors targeted by our Multi-Factor® strategy. Performance attribution during the 7-month period reveals that higher exposure to more value-oriented real estate securities resulted in a modest negative return contribution relative to the benchmark both domestically and internationally. However, the Fund’s exposure to smaller securities in the US market as well as to higher-momentum securities overseas performed relatively well and contributed some return to the portfolio when compared to the index. Portfolio sub-sector weightings were held as close to the benchmark as possible after the targeted risk factor tilts were implemented. This is a direct consequence of controlling for undesired exposures while constructing the portfolio to consist of higher-momentum, more value-oriented, and smaller securities within the global real estate universe.Any over-or underweights are driven by these underlying factor exposures, and no individual holding constituted more than 5% of the total portfolio. Additionally, country weightings are held to within 2% of their benchmark levels to limit any country-specific risks. Since the Fund’s inception in April 2013, we have been satisfied that the Fund has performed in line with our expectations, despite the overall negative returns in the asset class. The Fund is designed to be a global real estate portfolio with additional exposures to targeted, systematic risk factors that include size, value, and momentum, while seeking to avoid non-systematic risks such as company or single-security overexposures. Because our process is based on a scientifically grounded approach, we believe that the Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund should be well positioned to deliver a positive investment experience in the global real estate space, as well as provide exposure to often overlooked factors within that investable universe. Looking Ahead We at Gerstein Fisher believe that our quantitative, structured approach to equity investing offers a compelling alternative to both pure passive and traditional active, qualitative equity investing approaches. By delivering reliable asset class representation and carefully calibrated exposures to proven risk factors, Gerstein Fisher Funds can serve as strong core holdings within your diversified portfolios. We look forward to continuing to invest on your behalf and thank you for your trust and confidence. Sincerely, Gregg S. Fisher, CFA, CFP® Founder and Chief Investment Officer 5 Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks as well as differences in accounting methods. These risks are greater for emerging markets. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Growth stocks typically are relatively more expensive than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities. The investment in options is not suitable for all investors. The risks of investments in derivatives include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. The fund may engage in short sales of securities, which involves the risk that losses may exceed the original amount invested. A REIT’s share price may decline because of adverse developments affecting the real estate industry, including changes in interest rates. The returns from REITs may trail returns from the overall market. Additionally, there is always a risk that a REIT will fail to qualify for favorable tax treatment. Unlike mutual funds, ETFs do not necessarily trade at the net asset values of their underlying securities, which means an ETF could potentially trade above or below the value of the underlying portfolios. Additionally, because ETFs trade like stocks on exchanges, they are subject to trading and commission costs, unlike open-end investment companies. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Diversification does not assure a profit or protect against a loss in a declining market. The MSCI EAFE Index measures the performance of international non-US developed stocks (as defined by MSCI) that comprise the top 85% of the market cap of the investable universe (as defined by MSCI). The MSCI EAFE Growth Index consists of the growth portion (growth being a measure of price relative to book/value/cash flow) of the MSCI EAFE Index. An investment cannot be made directly in an index. The Russell 3000 Growth Index measures the performance of the broad growth segment of the US equity universe as defined by Russell (growth being a measure of price relative to book/value/cash flow ). An investment cannot be made directly in an index. The Dow Jones Global Select Real Estate Securities Index represents equity real estate investment trusts (REITs) and real estate operating companies (REOCs) traded globally. An investment cannot be made directly in an index. Must be preceded or accompanied by a prospectus. The Gerstein Fisher Funds are distributed by Quasar Distributors, LLC. 6 Gerstein Fisher Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds.The Examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/13–11/30/13). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within sixty days of purchase.Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 7 Gerstein Fisher Funds Expense Examples (Continued) (Unaudited) Gerstein Fisher Multi-Factor® Growth Equity Fund Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2013 - June 1, 2013 November 30, 2013 November 30, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.05%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Gerstein Fisher Multi-Factor® International Growth Equity Fund Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2013 - June 1, 2013 November 30, 2013 November 30, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2013 - June 1, 2013 November 30, 2013 November 30, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 Gerstein Fisher Multi-Factor® Growth Equity Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund seeks to invest primarily in common stocks of domestic companies of any size. Equity securities may also include preferred stocks, exchange-traded funds (“ETFs”) that invest in equities, individual stock options and options on indices.At any one time, the combined value of options may be up to 5% of the Fund’s net assets.The Fund may invest up to 20% of its net assets in the securities of foreign issuers that are publicly traded in the United States or on foreign exchanges.Additionally, the Fund may sell shares of securities short for hedging purposes. Allocation of Portfolio Holdings as of November 30, 2013 (% of Investments) Average Annual Total Returns as of November 30, 2013 Gerstein Fisher Russell 3000 Multi-Factor® Growth Growth Equity Index One Year % % Three Year % % Since Inception (12/31/09) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Continued 9 Gerstein Fisher Multi-Factor® Growth Equity Fund Investment Highlights (Continued) (Unaudited) Performance data current to the most recent month-end may be obtained by calling 800-473-1155. The Fund imposes a 1.00% redemption fee of the net amount of the redemption on shares held for 60 days or less. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 3000 Growth Index measures the performance of the broad growth segment of the US equity universe.It includes those Russell 3000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 10 Gerstein Fisher Multi-Factor® International Growth Equity Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund seeks to invest primarily in common stocks of international companies of any size, including foreign securities and securities of US companies.The Fund may invest in foreign securities which may include securities of companies in emerging markets or less developed countries.Equity securities include common stocks, preferred stocks, ETFs that invest in equities, individual stock options and options on stock indices. Allocation of Portfolio Holdings as of November 30, 2013 (% of Investments) Average Annual Total Returns as of November 30, 2013 Gerstein Fisher Multi-Factor® International MSCI EAFE Growth Equity Growth Index One Year % % Since Inception (1/27/12) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Continued 11 Gerstein Fisher Multi-Factor® International Growth Equity Fund Investment Highlights (Continued) (Unaudited) Performance data current to the most recent month end may be obtained by calling 800-473-1155. The Fund imposes a 1.00% redemption fee of the net amount of the redemption on shares held for 60 days or less. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The MSCI EAFE Growth Index consists of the growth portion (growth being a measure of price relative to book/value/cash flow) of the MSCI EAFE Index.One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 12 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in income-producing common stocks and other real estate securities, including real estate investment trusts (“REITs”).The Fund may invest in equity securities (such as common, convertible and preferred stock) of real estate-related companies of any market capitalization.Equity securities may also include ETFs that invest in real estate-related equities, individual stock options and options on indices. Allocation of Portfolio Holdings as of November 30, 2013 (% of Investments) Total Returns as of November 30, 2013 Gerstein Fisher Dow Jones Multi-Factor® Global Select Global Real Real Estate Estate Securities Securities Index Since Inception (4/30/13) )% )% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 800-473-1155. The Fund imposes a 1.00% redemption fee of the net amount of the Continued 13 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Investment Highlights (Continued) (Unaudited) redemption on shares held for 60 days or less. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Dow Jones Global Select Real Estate Securities Index represents equity REITs and real estate operating companies (“REOCs”) traded globally.One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 14 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments November 30, 2013 Shares Value COMMON STOCKS – 99.42% Accommodation – 0.09% Wyndham Worldwide Corp. $ Administrative and Support Services – 0.63% AECOM Technology Corp. (a) Barrett Business Services, Inc. Liquidity Services, Inc. (a) TripAdvisor, Inc. (a) Air Transportation – 0.70% Alaska Air Group, Inc. Copa Holdings SA (b) SkyWest, Inc. Spirit Airlines, Inc. (a) Ambulatory Health Care Services – 0.28% Air Methods Corp. DaVita HealthCare Partners, Inc. (a) Amusement, Gambling, and Recreation Industries – 0.63% Six Flags Entertainment Corp. Walt Disney Co. Animal Production and Aquaculture – 0.27% Cal-Maine Foods, Inc. Apparel Manufacturing – 0.66% Carter’s, Inc. Under Armour, Inc. (a) VF Corp. Beverage and Tobacco Product Manufacturing – 3.90% Altria Group, Inc. Boston Beer Co., Inc. (a) Brown-Forman Corp. Coca-Cola Co. Coca-Cola Enterprises, Inc. Constellation Brands, Inc. (a) Lorillard, Inc. PepsiCo, Inc. Philip Morris International, Inc. The accompanying notes are an integral part of these financial statements. 15 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments November 30, 2013 Shares Value Beverage and Tobacco Product Manufacturing – 3.90% (Continued) Reynolds American, Inc. $ Broadcasting (except Internet) – 1.28% Comcast Corp. DIRECTV (a) Discovery Communications, Inc. (a) Starz (a) Building Material and Garden Equipment and Supplies Dealers – 2.18% Home Depot, Inc. Lumber Liquidators Holdings, Inc. (a) Chemical Manufacturing – 9.33% Abbott Laboratories AbbVie, Inc. Actavis PLC (a)(b) American Pacific Corp. (a) Celgene Corp. (a) Church & Dwight Co., Inc. Colgate-Palmolive Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Endo Health Solutions, Inc. (a) Gilead Sciences, Inc. (a) Innophos Holdings, Inc. Jazz Pharmaceuticals PLC (a)(b) Johnson & Johnson LyondellBasell Industries NV (b) Mallinckrodt PLC (a)(b) Medifast, Inc. (a) Olin Corp. PDL BioPharma, Inc. Perrigo Co. PPG Industries, Inc. Questcor Pharmaceuticals, Inc. (a) Salix Pharmaceuticals Ltd. (a) Stepan Co. The Mosaic Co. United Therapeutics Corp. (a) USANA Health Sciences, Inc. (a) Westlake Chemical Corp. The accompanying notes are an integral part of these financial statements. 16 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value Clothing and Clothing Accessories Stores – 1.42% Buckle, Inc. $ DSW, Inc. Hanesbrands, Inc. (a) Ross Stores, Inc. TJX Companies, Inc. Computer and Electronic Product Manufacturing – 8.07% Alliance Fiber Optic Products, Inc. Apple, Inc. Atmel Corp. (a) Atrion Corp. EMC Corp. FEI Co. Harris Corp. Intel Corp. International Business Machines Corp. Loral Space & Communications, Inc. OSI Systems, Inc. (a) QUALCOMM, Inc. Skyworks Solutions, Inc. (a) St. Jude Medical, Inc. (a) TTM Technologies, Inc. (a) Viacom, Inc. Western Digital Corp. Couriers and Messengers – 0.02% United Parcel Service, Inc. Credit Intermediation and Related Activities – 7.86% American Express Co. Ameriprise Financial, Inc. Bank of the Ozarks, Inc. BofI Holdings, Inc. (a) Cash America International, Inc. Discover Financial Services FleetCor Technologies, Inc. (a) Nationstar Mortgage Holdings, Inc. (a) Ocwen Financial Corp. (a) Signature Bank (a) Visa, Inc. Wells Fargo & Co. World Acceptance Corp. (a) The accompanying notes are an integral part of these financial statements. 17 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value Data Processing, Hosting and Related Services – 0.62% AOL, Inc. $ Automatic Data Processing, Inc. CoStar Group, Inc. (a) DST Systems, Inc. Electrical Equipment, Appliance, and Component Manufacturing – 1.18% AO Smith Corp. Emerson Electric Co. EnerSys, Inc. Generac Holdings, Inc. Hubbell, Inc. Spectrum Brands Holdings, Inc. Whirlpool Corp. Electronics and Appliance Stores – 0.42% Conn’s, Inc. (a) Sears Hometown & Outlet Stores, Inc. (a) Fabricated Metal Product Manufacturing – 0.20% Timken Co. Food and Beverage Stores – 0.54% Casey’s General Stores, Inc. Core Mark Holding Co., Inc. Harris Teeter Supermarkets, Inc. Whole Foods Market, Inc. Food Manufacturing – 1.17% Bunge Ltd. (b) Darling International, Inc. (a) Hain Celestial Group, Inc. (a) Ingredion, Inc. Kraft Foods Group, Inc. Mondelez International, Inc. Omega Protein Corp. (a) Food Services and Drinking Places – 1.69% Cracker Barrel Old Country Store, Inc. Hyatt Hotels Corp. (a) McDonald’s Corp. Starbucks Corp. The accompanying notes are an integral part of these financial statements. 18 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value Furniture and Related Product Manufacturing – 0.37% Fortune Brands Home & Security, Inc. $ Patrick Industries, Inc. (a) Select Comfort Corp. (a) Gasoline Stations – 0.54% Susser Holdings Corp. (a) General Merchandise Stores – 3.29% Dollar General Corp. (a) Dollar Tree, Inc. (a) Macy’s, Inc. O’Reilly Automotive, Inc. (a) Target Corp. Tractor Supply Co. (a) Wal-Mart Stores, Inc. Health and Personal Care Stores – 2.10% CVS Caremark Corporation Express Scripts Holding Co. (a) L Brands, Inc. McKesson Corp. Owens & Minor, Inc. Heavy and Civil Engineering Construction – 0.25% MasTec, Inc. (a) Primoris Services Corp. Hospitals – 0.47% Community Health Systems, Inc. (a) Tenet Healthcare Corp. (a) Insurance Carriers and Related Activities – 5.94% Allied World Assurance Co. Holdings AG (b) Amtrust Financial Services, Inc. Cigna Corp. Endurance Specialty Holdings Ltd. (b) Hanover Insurance Group, Inc. HCI Group, Inc. Prudential Financial, Inc. Travelers Companies, Inc. Validus Holdings Ltd. (b) The accompanying notes are an integral part of these financial statements. 19 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value Insurance Carriers and Related Activities – 5.94% (Continued) WellPoint, Inc. (a) $ Leather and Allied Product Manufacturing – 0.23% Iconix Brand Group, Inc. (a) NIKE, Inc. Machinery Manufacturing – 2.02% 3D Systems Corp. (a) Applied Materials, Inc. ASML Holding NV – ADR Cummins, Inc. Deere & Co. Flowserve Corp. KLA-Tencor Corp. National Oilwell Varco, Inc. Oil States International, Inc. (a) Management of Companies and Enterprises – 1.26% American Equity Investment Life Holding Co. EchoStar Corp. (a) Merchant Wholesalers, Durable Goods – 2.86% Anixter International, Inc. (a) Arrow Electronics, Inc. (a) Covidien PLC (b) Delphi Automotive PLC (b) Dorman Products, Inc. (a) DXP Enterprises, Inc. (a) Henry Schein, Inc. (a) LKQ Corp. (a) Tessco Technologies, Inc. Merchant Wholesalers, Nondurable Goods – 0.43% Monsanto Co. Nu Skin Enterprises, Inc. Procter & Gamble Co. Miscellaneous Manufacturing – 0.62% 3M Co. Becton Dickinson & Co. Cooper Companies, Inc. The accompanying notes are an integral part of these financial statements. 20 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value Miscellaneous Manufacturing – 0.62% (Continued) WR Grace & Co. (a) $ Miscellaneous Store Retailers – 0.13% 1-800-Flowers.com, Inc. (a) PetSmart, Inc. Motion Picture and Sound Recording Industries – 0.47% Cinemark Holdings, Inc. Lions Gate Entertainment Corp. (a)(b) Motor Vehicle and Parts Dealers – 0.46% Advance Auto Parts, Inc. America’s Car-Mart, Inc. (a) AutoZone, Inc. (a) 74 Lithia Motors, Inc. (a) Nonstore Retailers – 0.97% eBay, Inc. (a) GNC Holdings, Inc. Oil and Gas Extraction – 1.36% Cabot Oil & Gas Corp. Diamondback Energy, Inc. (a) EOG Resources, Inc. Occidental Petroleum Corp. Pioneer Natural Resources Co. Other Information Services – 2.76% Facebook, Inc. (a) Google, Inc. (a) Liberty Global PLC – Class A (a)(b) Liberty Global PLC – Class C (a)(b) Paper Manufacturing – 1.60% Clearwater Paper Corp. (a) International Paper Co. Kimberly-Clark Corp. Rock-Tenn Co. Schweitzer-Mauduit International, Inc. The accompanying notes are an integral part of these financial statements. 21 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value Petroleum and Coal Products Manufacturing – 1.91% Chevron Corp. $ CVR Energy, Inc. (a) Exxon Mobil Corp. HollyFrontier Corp. Western Refining, Inc. (a) Plastics and Rubber Products Manufacturing – 0.10% AEP Industries, Inc. (a) Jarden Corp. (a) Primary Metal Manufacturing – 0.09% Handy & Harman Ltd. (a) Precision Castparts Corp. Professional, Scientific, and Technical Services – 7.89% Accenture PLC (b) Alliance Data Systems Corp. (a) Amgen, Inc. (a) Biogen Idec, Inc. (a) Booz Allen Hamilton Holding Corp. CACI International, Inc. (a) Cerner Corp. (a) MasterCard, Inc. MAXIMUS, Inc. Mistras Group, Inc. (a) priceline.com, Inc. (a) Teledyne Technologies, Inc. (a) Towers Watson & Co. WEX, Inc. (a) Publishing Industries (except Internet) – 4.43% Adobe Systems, Inc. (a) Ellie Mae, Inc. (a) ePlus, Inc. Medidata Solutions, Inc. (a) Microsoft Corp. News Corp. (a) Oracle Corp. TIBCO Software, Inc. (a) Twenty-First Century Fox, Inc. The accompanying notes are an integral part of these financial statements. 22 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value Rail Transportation – 1.28% CSX Corp. $ Kansas City Southern Union Pacific Corp. Rental and Leasing Services – 0.72% Aircastle Ltd. (b) AMERCO (a) Textainer Group Holdings Ltd. (b) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.52% BlackRock, Inc. MarketAxess Holdings, Inc. (a) NASDAQ OMX Group, Inc. Specialty Trade Contractors – 0.14% Erickson Air-Crane, Inc. (a) Sporting Goods, Hobby, Musical Instrument, and Book Stores – 0.07% Cabela’s, Inc. (a) Support Activities for Mining – 0.17% Atwood Oceanics, Inc. (a) Rowan Companies PLC (a)(b) Support Activities for Transportation – 0.05% Tidewater, Inc. Telecommunications – 2.36% j2 Global, Inc. Liberty Media Corp. (a) Time Warner Cable, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing – 7.55% Boeing Co. BorgWarner, Inc. Dana Holding Corp. (a) Eaton Corp. PLC (b) HEICO Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc. The accompanying notes are an integral part of these financial statements. 23 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value Transportation Equipment Manufacturing – 7.55% (Continued) Lear Corp. $ Lockheed Martin Corp. Polaris Industries, Inc. Standard Motor Products, Inc. TAL International Group, Inc. Tesla Motors, Inc. (a) TransDigm Group, Inc. Triumph Group, Inc. United Technologies Corp. Truck Transportation – 0.69% Avis Budget Group, Inc. (a) Saia, Inc. (a) Utilities – 0.02% ITC Holdings Corp. Water Transportation – 0.16% Royal Caribbean Cruises Ltd. (b) Total Common Stocks (Cost $127,593,730) EXCHANGE TRADED FUNDS – 0.38% iShares Russell 1000 Growth Index Fund Vanguard Small-Cap ETF Total Exchange Traded Funds (Cost $696,674) The accompanying notes are an integral part of these financial statements. 24 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value SHORT-TERM INVESTMENTS – 0.29% Money Market Fund – 0.29% Wells Fargo Advantage Government Money Market Fund $ Total Short-Term Investments (Cost $535,964) Total Investments (Cost $128,826,368) – 100.09% Liabilities in Excess of Other Assets – (0.09)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. The accompanying notes are an integral part of these financial statements. 25 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments November 30, 2013 Shares Value COMMON STOCKS – 98.32% Australia – 8.76% AGL Energy Ltd. $ APA Group Aurizon Holdings Ltd. Caltex Australia Ltd. Coca-Cola Amatil Ltd. Crown Resorts Ltd. CSL Ltd. Flight Centre Travel Group Ltd. Harvey Norman Holdings Ltd. Incitec Pivot Ltd. Insurance Australia Group Ltd. Qantas Airways Ltd. QBE Insurance Group Ltd. Ramsay Health Care Ltd. Santos Ltd. Sonic Healthcare Ltd. Suncorp Group Ltd. Sydney Airport (a) Treasury Wine Estates Ltd. Wesfarmers Ltd. Woodside Petroleum Ltd. Woolworths Ltd. Belgium – 3.59% Anheuser-Busch InBev NV Colruyt SA KBC Groep NV UCB SA Bermuda – 1.33% Cheung Kong Infrastructure Holdings Ltd. First Pacific Co. Ltd. Cayman Islands – 1.41% AAC Technologies Holdings, Inc. Sands China Ltd. Denmark – 3.63% Carlsberg A/S Coloplast A/S Danske Bank A/S (a) Novo Nordisk A/S The accompanying notes are an integral part of these financial statements. 26 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value Denmark – 3.63% (Continued) Tryg A/S $ Finland – 0.52% Neste Oil OYJ Pohjola Bank PLC France – 7.79% Aeroports de Paris Arkema SA AtoS Bureau Veritas SA Credit Agricole SA (a) Danone Dassault Systemes Essilor International SA Iliad SA Imerys SA Legrand SA L’Oreal SA Pernod-Ricard SA Remy Cointreau SA Safran SA Schneider Electric SA Societe BIC SA Societe Television Francaise 1 Technip SA Wendel SA Zodiac Aerospace Germany – 9.81% Bayer AG Bayerische Motoren Werke AG – Ordinary Shares Bayerische Motoren Werke AG – Preference Shares Continental AG GEA Group AG Henkel AG & Co. KGaA – Ordinary Shares Kabel Deutschland Holding AG Muenchener Rueckversicherungs AG Porsche Automobil Holding SE ProSiebenSat.1 Media AG Suedzucker AG United Internet AG The accompanying notes are an integral part of these financial statements. 27 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value Germany – 9.81% (Continued) Volkswagen AG – Ordinary Shares $ Guernsey – 0.08% Resolution Ltd. Hong Kong – 4.84% AIA Group Ltd. Galaxy Entertainment Group Ltd. (a) Hong Kong & China Gas Co. Ltd. SJM Holdings Ltd. Ireland – 2.48% Bank of Ireland – London Exchange (a) Bank of Ireland – Dublin Exchange Elan Corp. PLC (a) James Hardie Industries PLC Kerry Group PLC Ryanair Holdings PLC – ADR (a) Italy – 2.18% Exor SpA Luxottica Group SpA UniCredit SpA Japan – 11.46% Ajinomoto Co., Inc. Asahi Kasei Corp. Bridgestone Corp. Calbee, Inc. Daiwa Securities Group, Inc. Fuji Heavy Industries Ltd. GungHo Online Entertainment, Inc. 28 Hakuhodo DY Holdings, Inc. Hino Motors Ltd. IHI Corporation Isuzu Motors Ltd. ITOCHU Corp. J Front Retailing Co. Ltd. Japan Airlines Co. Ltd. Japan Tobacco, Inc. KDDI Corp. Keisei Electric Railway Co. Ltd. The accompanying notes are an integral part of these financial statements. 28 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value Japan – 11.46% (Continued) Koito Manufacturing Co. Ltd. $ Lawson, Inc. Mabuchi Motor Co. Ltd. Medipal Holdings Corp. Namco Bandai Holdings, Inc. NGK Spark Plug Co. Ltd. Nissin Foods Holdings Co. Ltd. Omron Corp. Otsuka Holdings Co. Ltd. Sekisui House Ltd. Seven Bank Ltd. Showa Shell Sekiyu KK Softbank Corp. Sumitomo Rubber Industries Ltd. Suruga Bank Ltd. TOTO Ltd. Toyo Suisan Kaisha Ltd. Toyota Motor Corp. USS Co. Ltd. Yamato Kogyo Co. Ltd. Yaskawa Electric Corp. Jersey – 0.30% Wolseley PLC Luxembourg – 0.03% Tenaris SA Netherlands – 8.60% Akzo Nobel NV ASML Holding NV CNH Industrial NV European Aeronautic Defence and Space Co. NV Gemalto NV Heineken Holding NV Heineken NV ING Groep NV (a) Koninklijke Ahold NV Koninklijke Boskalis Westminster NV Koninklijke Vopak NV STMicroelectronics NV Unilever NV The accompanying notes are an integral part of these financial statements. 29 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value New Zealand – 1.14% Auckland International Airport Ltd. $ Fletcher Building Ltd. Singapore – 1.81% Fraser & Neave Ltd. Keppel Corp. Ltd. Singapore Telecommunications Ltd. StarHub Ltd. UOL Group Ltd. Spain – 3.07% Amadeus IT Holding SA Distribuidora Internacional de Alimentacion SA Ferrovial SA Grifols SA – Class A Grifols SA – Class B International Consolidated Airlines Group SA (a) Red Electrica Corp. SA Sweden – 6.60% Assa Abloy AB Getinge AB Holmen AB Industrivarden AB Investor AB Svenska Cellulosa AB Swedbank AB Switzerland – 9.50% Aryzta AG Cie Financiere Richemont SA Coca-Cola HBC AG EMS-Chemie Holding AG Lindt & Spruengli AG – Participation Certificate 50 Lindt & Spruengli AG – Registered Shares 1 Lonza Group AG Nestle SA Roche Holdings AG Sulzer AG Swatch Group AG Swiss Re AG The accompanying notes are an integral part of these financial statements. 30 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value United Kingdom – 9.39% 3i Group PLC $ Andor Technology PLC ARM Holdings PLC Associated British Foods PLC Babcock International Group PLC BHP Billiton PLC British American Tobacco PLC BT Group PLC Bunzl PLC Croda International PLC Fresnillo PLC GKN PLC GlaxoSmithKline PLC Hargreaves Lansdown PLC Imperial Tobacco Group PLC Intertek Group PLC ITV PLC Kingfisher PLC Lloyds Banking Group PLC (a) London Stock Exchange Group PLC Meggitt PLC Melrose Industries PLC Next PLC Rexam PLC Rio Tinto PLC – ADR Rio Tinto PLC Rolls-Royce Holdings PLC – Ordinary Shares (a) Schroders PLC Tate & Lyle PLC Tesco PLC Weir Group PLC Total Common Stocks (Cost $74,992,358) Principal Amount CORPORATE NOTES – 0.19% United Kingdom – 0.19% Electrabel SA 0.250%, 07/15/2015 $ Total Corporate Bonds (Cost $184,417) The accompanying notes are an integral part of these financial statements. 31 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments (Continued) November 30, 2013 Shares Value EXCHANGE TRADED FUNDS – 0.93% iShares MSCI EAFE ETF $ Total Exchange Traded Funds (Cost $940,534) SHORT-TERM INVESTMENTS – 0.49% Money Market Fund – 0.49% Wells Fargo Advantage Government Money Market Fund Total Short-Term Investments (Cost $495,320) Total Investments (Cost $76,612,629) – 99.93% Other Assets in Excess of Liabilities – 0.07% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Abbreviations: ADR American Depositary Receipt A/S Aktieselskap is the Danish term for a stock company, which signifies that shareholders have limited liability. AB Aktiebolag is the Swedish term for stock company. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. KGaA Kommanditgesellschaft auf Aktien is a German term that refers to a Limited Partnership that has shares. KK Kabushiki Kaishi is a Japanese term for a joint stock company. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. OYJ Julkinen osakeyhtiö is the Finnish term for publicly-traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SpA Società per Azioni is the Italian term for a limited share company. The accompanying notes are an integral part of these financial statements. 32 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments November 30, 2013 Shares Value COMMON STOCKS – 17.90% Austria – 0.68% CA Immobilien Anlagen AG (a) $ IMMOFINANZ AG Bermuda – 0.11% Hongkong Land Holdings Ltd. Brazil – 0.09% BR Malls Participacoes SA Canada – 3.73% Brookfield Asset Management, Inc. Brookfield Office Properties, Inc. Hong Kong – 2.30% Hysan Development Co. Ltd. Wheelock & Co. Ltd. Japan – 4.76% Heiwa Real Estate Co. Ltd. Hulic Co. Ltd. Mitsui Fudosan Co. Ltd. Tokyu Fudosan Holdings Corp. New Zealand – 0.27% Argosy Property Ltd. Philippines – 0.34% Ayala Land, Inc. SM Prime Holdings Singapore – 2.63% Global Logistic Properties Ltd. Singapore Land Ltd. United Industrial Corp. Ltd. Sweden – 1.23% Kungsleden AB Switzerland – 0.35% PSP Swiss Property AG The accompanying notes are an integral part of these financial statements. 33 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments (Continued) November 30, 2013 Shares Value United Kingdom – 1.41% Capital & Counties Properties PLC $ Total Common Stocks (Cost $5,276,167) REAL ESTATE INVESTMENT TRUSTS – 78.47% Australia – 7.56% Abacus Property Group BWP Trust CFS Retail Property Trust Group Charter Hall Retail Real Estate Investment Trust Commonwealth Property Office Fund Dexus Property Group Goodman Group GPT Group Westfield Group Westfield Retail Trust Belgium – 0.28% Befimmo SA Canada – 0.83% Calloway Real Estate Investment Trust Canadian Apartment Properties Real Estate Investment Trust Canadian Real Estate Investment Trust RioCan Real Estate Investment Trust France – 3.02% Gecina SA Unibail-Rodamco SE Hong Kong – 2.33% Prosperity Real Estate Investment Trust The Link Real Estate Investment Trust Italy – 0.11% Beni Stabili SpA Japan – 4.57% Activia Properties, Inc. 22 Daiwa Office Investment Corp. 92 Frontier Real Estate Investment Corp. 3 Japan Retail Fund Investment Corp. 17 Kenedix Realty Investment Corp. The accompanying notes are an integral part of these financial statements. 34 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments (Continued) November 30, 2013 Shares Value Japan – 4.57% (Continued) Mori Hills REIT Investment Corp. 17 $ Orix JREIT, Inc. 29 United Urban Investment Corp. 48 Netherlands – 1.78% Corio NV Eurocommercial Properties NV Vastned Retail NV Wereldhave NV Singapore – 1.44% Cambridge Industrial Trust Starhill Global Real Estate Investment Trust Suntec Real Estate Investment Trust South Africa – 0.61% SA Corporate Real Estate Fund Nominees Property Ltd. United Kingdom – 5.74% Big Yellow Group PLC British Land Co. PLC Derwent London PLC Great Portland Estates PLC Hammerson PLC Land Securities Group PLC Shaftesbury PLC Workspace Group PLC United States – 50.20% Agree Realty Corp. American Assets Trust, Inc. Apartment Investment & Management Co. Associated Estates Realty Corp. AvalonBay Communities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. BRE Properties, Inc. Camden Property Trust Campus Crest Communities, Inc. CBL & Associates Properties, Inc. Chesapeake Lodging Trust Cousins Properties, Inc. The accompanying notes are an integral part of these financial statements. 35 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments (Continued) November 30, 2013 Shares Value United States – 50.20% (Continued) DCT Industrial Trust, Inc. $ DiamondRock Hospitality Co. DuPont Fabros Technology, Inc. Empire State Realty Trust, Inc. Equity Residential Excel Trust, Inc. First Industrial Realty Trust, Inc. Franklin Street Properties Corp. Geo Group, Inc. Getty Realty Corp. Glimcher Realty Trust Government Properties Income Trust HCP, Inc. Health Care Real Estate Investment Trust, Inc. Hospitality Properties Trust Host Hotels & Resorts, Inc. Hudson Pacific Properties, Inc. Inland Real Estate Corp. Liberty Property Trust LTC Properties, Inc. Mack-Cali Realty Corp. Mid-America Apartment Communities, Inc. National Health Investors, Inc. Parkway Properties, Inc. Pennsylvania Real Estate Investment Trust Piedmont Office Realty Trust, Inc. Post Properties, Inc. Prologis, Inc. Public Storage Ramco-Gershenson Properties Trust Retail Opportunity Investments Corp. Retail Properties of America, Inc. RLJ Lodging Trust Sabra Health Care Real Estate Investment Trust, Inc. Simon Property Group, Inc. SL Green Realty Corp. Sovran Self Storage, Inc. STAG Industrial, Inc. Sunstone Hotel Investors, Inc. Tanger Factory Outlet Centers Taubman Centers, Inc. Ventas, Inc. Vornado Realty Trust The accompanying notes are an integral part of these financial statements. 36 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments (Continued) November 30, 2013 Shares Value United States – 50.20% (Continued) WP Carey, Inc. $ Total Real Estate Investment Trusts (Cost $24,725,560) EXCHANGE TRADED FUNDS – 3.20% SPDR Dow Jones International Real Estate ETF Vanguard REIT ETF Total Exchange Traded Funds (Cost $981,129) SHORT-TERM INVESTMENTS – 0.36% Money Market Fund – 0.36% Wells Fargo Advantage Government Money Market Fund Total Short-Term Investments (Cost $109,739) Total Investments (Cost $31,092,595) – 99.93% Other Assets in Excess of Liabilities – 0.07% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Abbreviations: AB Aktiebolag is the Swedish term for stock company. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SE Societas Europaea is a term for a European Public Limited Liability Company. SpA Società per Azioni is the Italian term for a limited share company. The accompanying notes are an integral part of these financial statements. 37 Gerstein Fisher Funds Statement of Assets and Liabilities Assets Investments, at value (cost $128,826,368, $76,612,629, and $31,092,595, respectively) Cash Foreign currencies (cost $0, $106,208, and $16,415, respectively) Dividends and interest receivable Receivable from Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased Payable to the Adviser Payable to affiliates Payable for Fund shares redeemed Accrued expenses and other liabilities Total Liabilities Net Assets Net Assets Consist Of: Paid-in capital Accumulated net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) on: Investments Foreign currency translation Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) If applicable, redemption price per share may be reduced by a 1.00% redemption fee of the net amount of the redemption on shares redeemed within 60 days of purchase. The accompanying notes are an integral part of these financial statements. 38 November 30, 2013 Gerstein Fisher Gerstein Fisher Gerstein Fisher Multi-Factor® Multi-Factor® Multi-Factor® International Global Real Estate Growth Equity Fund Growth Equity Fund Securities Fund $ $ $ — — — $ ) ) — ) $ The accompanying notes are an integral part of these financial statements. 39 Gerstein Fisher Funds Statement of Operations Investment Income Dividend income(1) Interest income Total Investment Income Expenses Management fees Administration and accounting fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Legal fees Custody fees Reports to shareholders Chief Compliance Officer fees Trustees’ fees Other expenses Total expense before recoupment or waivers Expense recoupment by Adviser (Note 4) Expense waiver by Adviser (Note 4) Net expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation Net Realized and Unrealized Gain (Loss) on Investments Net Increase (Decrease) in Net Assets from Operations Net of foreign taxes withheld of $12,101, 213,462, and 14,558, respectively. The Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund commenced operations on April 30, 2013. The accompanying notes are an integral part of these financial statements. 40 For the Period Ended November 30, 2013 Gerstein Fisher Gerstein Fisher Gerstein Fisher Multi-Factor® Multi-Factor® Multi-Factor® International Global Real Estate Growth Equity Fund Growth Equity Fund Securities Fund(2) $ $ $ 50 56 — ) ) ) — ) ) $ $ $ ) The accompanying notes are an integral part of these financial statements. 41 Gerstein Fisher Multi-Factor® Growth Equity Fund Statement of Changes in Net Assets Year Ended Year Ended November 30, November 30, From Operations Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) ) Net realized gain on investments ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared Costs for shares redeemed* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of year End of year $ $ Accumulated Net Investment Income $ $ *Net of redemption fees of $ $ 4 The accompanying notes are an integral part of these financial statements. 42 Gerstein Fisher Multi-Factor®International Growth Equity Fund Statement of Changes in Net Assets Year Ended Period Ended November 30, November 30, From Operations Net investment income $ $ Net realized gain (loss) from investments ) Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) — Net decrease in net assets resulting from distributions paid ) — From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared — Costs for shares redeemed* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ $ Accumulated Net Investment Income $ $ *Net of redemption fees of $ $ The Fund commenced operations on January 27, 2012. The accompanying notes are an integral part of these financial statements. 43 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Statement of Changes in Net Assets Period Ended November 30, From Operations Net investment income $ Net realized loss from investments ) Net change in unrealized depreciation on investments ) Net decrease in net assets from operations ) From Capital Share Transactions Proceeds from shares sold Costs for shares redeemed* ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Income $ *Net of redemption fees of $ The Fund commenced operations on April 30, 2013. The accompanying notes are an integral part of these financial statements. 44 (This Page Intentionally Left Blank.) 45 Gerstein Fisher Multi-Factor® Growth Equity Fund Financial Highlights Net Asset Value, Beginning of Period Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income From net realized gain on investments Total distributions paid Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period Total Return(4) Supplemental Data and Ratios: Net assets at end of period (000’s) Ratio of expenses to average net assets: Before waiver, expense reimbursement and recoupments(5) After waiver, expense reimbursement, and recoupments(5) Ratio of net investment income to average net assets: Before waiver, expense reimbursement and recoupments(5) After waiver, expense reimbursement, and recoupments(5) Portfolio turnover rate(4) The Fund commenced operations on December 31, 2009. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 46 Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Year Ended Period Ended November 30, November 30, November 30, November 30, $ ) ) ) — ) ) — — ) ) ) — — $ % $ % The accompanying notes are an integral part of these financial statements. 47 Gerstein Fisher Multi-Factor® International Growth Equity Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended November 30, November 30, Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income(2) Net realized and unrealized loss on investments Total from investment operations Less distributions paid: From net investment income ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ $ Total Return(4) % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver, expense reimbursement and recoupments(5) % % After waiver, expense reimbursement, and recoupments(5) % % Ratio of net investment income to average net assets: Before waiver, expense reimbursement and recoupments(5) % % After waiver, expense reimbursement, and recoupments(5) % % Portfolio turnover rate(4) % % The Fund commenced operations on January 27, 2012. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 48 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Period Ended November 30, Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized loss on investments ) Total from investment operations ) Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return(4) %) Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver, expense reimbursement and recoupments(5) % After waiver, expense reimbursement, and recoupments(5) % Ratio of net investment income (loss) to average net assets: Before waiver, expense reimbursement and recoupments(5) % After waiver, expense reimbursement, and recoupments(5) % Portfolio turnover rate(4) % The Fund commenced operations on April 30, 2013. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 49 Gerstein Fisher Funds Notes to Financial Statements November 30, 2013 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Gerstein Fisher Funds (the “Funds”) are comprised of the Gerstein Fisher Multi-Factor® Growth Equity Fund, the Gerstein Fisher Multi-Factor® International Growth Equity Fund and the Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund, and each Fund represents a distinct, diversified series with their own investment objectives and policies within the Trust. The investment objective of the Gerstein Fisher Multi-Factor® Growth Equity Fund and the Gerstein Fisher Multi-Factor® International Growth Equity Fund is long-term capital appreciation. The investment objective of the Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund is total return (a combination of long-term capital appreciation and current income). The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The Gerstein Fisher Multi-Factor® Growth Equity Fund commenced operations on December 31, 2009. The Gerstein Fisher Multi-Factor® International Growth Equity Fund commenced operations January 27, 2012. The Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund commenced operations on April 30, 2013. Costs incurred by the Funds in connection with the organization, registration and initial public offering of shares were paid by Gerstein, Fisher & Associates, Inc. (the “Adviser”), the Funds’ investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing 50 Gerstein Fisher Funds Notes to Financial Statements (Continued) November 30, 2013 models.Short-term debt securities, such as commercial paper, bankers acceptances and US Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. For the Gerstein Fisher Multi-Factor® International Growth Equity Fund and the Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund, in the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Funds’ net asset values (“NAV”) are calculated (such as a significant surge or decline in the US or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. If such events occur, the Funds will value foreign securities at fair value, taking into account such events in calculating the NAV. In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Funds’ NAV in advance of the time the NAV is calculated. These securities would generally be categorized as Level 2 in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820 hierarchy. The Adviser anticipates that the Funds’ portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds have adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments). 51 Gerstein Fisher Funds Notes to Financial Statements (Continued) November 30, 2013 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of November 30, 2013: Gerstein Fisher Multi-Factor® Growth Equity Fund Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks $ $
